Title: From John Adams to James Warren, 7 October 1775
From: Adams, John
To: Warren, James


     
      Philadelphia Octr. 7th. 1775
      Dr sir
     
     The Debates, and Deliberations in Congress are impenetrable Secrets: but the Conversations in the City, and the Chatt of the Coffee house, are free, and open. Indeed I wish We were at Liberty to write freely and Speak openly upon every Subject, for their is frequently as much Knowledge derived from Conversation and Correspondence, as from Solemn public Debates.
     A more intricate and complicated Subject never came into any Mans thoughts, than the Trade of America. The Questions that arise, when one thinks of it, are very numerous.
     If The Thirteen united Colonies, Should immediately Surcease all Trade with every Part of the World, what would be the Consequence? In what manner, and to what degree, and how soon, would it affect, the other Parts of the World? How would it affect G. B. Ireland, the English West India Islands, the French, the Dutch the Danish, the Spanish West India Islands? How would it affect the Spanish Empire on the Continent? How would it affect the Brazills and the Portuguese Settlements in America? If it is certain that it would distress Multitudes in these Countries, does it therefore follow that it would induce any foreign Court to offer Us Assistance, and to ask us for our Trade or any Part of it? If it is questionable Whether foreign States would venture upon Such Steps, which, would perhaps be Violations of Treatises of Peace, and certainly would light up a War in Europe is it certain that Smugglers, by whom I mean private Adventurers belonging to foreign Nations, would come here, through all the Hazards they must run. Could they be suffered to clear out for America in their own Custom houses? Would they not run the risque of Seizure from their own Custom house officers, or of Capture from their own Men of War? Would they not be liable to be visited by British Men of War, in any Part of the ocean, and if found to have no Clearances be seized? When they arrived on any Part of the Coast of N. America, would they not be seized by Brittish Cutters, Cruizers, Tenders, Frigates without Number: But if their good Fortune should escape all these Risques, have We harbours or Rivers, sufficiently fortified, to insure them Security while here? In their Return to their own Country would they not have the Same Gauntlett to run.
     In Short, if We Stop our own ships, have We even a Probability that the ships of foreign Nations, will run the Venture to come here, either with or without the Countenance and Encouragement of their severall Courts or States public or private open or secret? It is not easy for any Man precisely and certainly to answer this Question. We must then say all this is uncertain.
     Suppose then We assume an intrepid Countenance, and send Ambassadors at once to foreign Courts. What Nation shall We court? Shall We go to the Court of France, or the Court of Spain, to the States General of the United Provinces? To the Court of Lisbon, to the Court of Prussia, or Russia, or Turkey or Denmark, or Where, to any, one, more, or all of these? If We should is there a Probability, that Our Ambassadors would be received, or so much as heard or seen by any Man or Woman in Power at any of those Courts. He might possibly, if well skilled in intrigue, his Pocketts well filled with Money and his Person Robust and elegant enough, get introduced to some of the Misses, and Courtezans in Keeping of the statesmen in France, but would not that be all.
     An offer of the Sovereignty of this Country to France or Spain would be listened to no doubt by Either of those Courts, but We should suffer any Thing before We should offer this. What then can We offer? An Alliance, a Treaty of Commerce? What Security could they have that We should keep it. Would they not reason thus, these People intend to make Use of Us to establish an Independency but the Moment they have done it: Britain will make Peace with them, and leave Us in the Lurch And We have more to dread from an Alliance between Britain and the United Colonies as an independent state, than We have now they are under one corrupted Administration. Would not Spain reason in the same manner, and say further our Dominions in South America will be soon a Prey to these Enterprizing and warlike Americans, the Moment they are an independent State. Would not our proposals and Agents be treated with Contempt! And if our Proposals were made and rejected, would not this sink the Spirits of our own People, Elevate our Enemies and disgrace Us in Europe.
     If then, it will not be Safe to Stop our own Ships entirely, and trust to foreign Vessells coming here either with or without Convoy of Men of War, belonging to foreign States, what is to be done? Can our own People bear a total Cessation of Commerce? Will not Such Numbers be thrown out of Employment, and deprived of their Bread, as to make a large discontented Party? Will not the Burthen of supporting these Numbers, be too heavy upon the other Part of the Community? Shall We be able to maintain the War, wholly without Trade? Can We support the Credit of our Currency, without it?
     If We must have Trade how shall We obtain it? There is one Plan, which alone, as it has ever appeared to me, will answer the End in some Degree, at first. But this is attended with So many Dangers to all Vessells, certain Loss to many, and So much Uncertainty upon the whole, that it is enough to make any Man, thoughtfull. Indeed it is looked upon So wild, extravagant and romantic, that a Man must have a great deal of Courage, and much Indifference to common Censure, who should dare to propose it.
     “God helps those who help themselves,” and it has ever appeared to me since this unhappy Dispute began, that We had no Friend upon Earth to depend on but the Resources of our own Country, and the good sense and great Virtues of our People. We shall finally be obliged to depend upon ourselves.
     Our Country furnishes a vast abundance of materials for Commerce. Foreign Nations, have great Demands for them. If We should publish an Invitation to any one Nation or more, or to all Nations, to send their ships here, and let our Merchants inform theirs that We have Harbours where the Vessells can lie in Safety, I conjecture that many private foreign Adventurers would find Ways to send Cargoes here thro all the Risques without Convoys. At the Same Time our own Merchants, would venture out with their Vessells and Cargoes, especially in Winter, and would run thro many Dangers, and in both these Ways together, I should hope We might be supplied with Necessaries.
     All this however Supposes that We fortify and defend our own Harbours and Rivers. We may begin to do this. We may build Row Gallies, flatt bottomed Boats, floating Batteries, Whale Boats, Vesseaux de Frize, nay Ships of War, how many, and how large I cant say. To talk of coping Suddenly with G. B. at sea would be Quixotish indeed. But the only Question with me is can We defend our Harbours and Rivers? If We can We can trade.
    